Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 1 of 8 PageID 8772




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

 NUVASIVE, INC.,

                  Plaintiff,

 v.                                         Case No: 6:17-cv-2206-CEM-GJK

 ABSOLUTE MEDICAL, LLC;
 ABSOLUTE MEDICAL SYSTEMS,
 LLC; GREG SOUFLERIS; DAVE
 HAWLEY; and RYAN MILLER,

                  Defendant.



                                   ORDER

       This cause came on for consideration without oral argument on the

 following motions:

       MOTION: NUVASIVE, INC.’S MOTION TO COMPEL BETTER
               RESPONSES (Doc. No. 302)

       FILED:     June 30, 2021


       THEREON it is ORDERED that the motion is GRANTED IN PART
       AND DENIED IN PART.


       MOTION: NUVASIVE, INC.’S MOTION TO STRIKE
               DEFENDANTS’ RESPONSE TO MOTION TO
               COMPEL (Doc. No. 307)

       FILED:     July 16, 2021
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 2 of 8 PageID 8773




       THEREON it is ORDERED that the motion is GRANTED.


       On June 30, 2021, Plaintiff NuVasive, Inc. filed a motion to compel better

 responses to its requests for production (the “Motion to Compel”) to Defendants

 Greg Soufleris and Absolute Medical Systems, LLC (“AMS”). Doc. No. 302. On

 July 14, 2021, Soufleris and AMS filed their response to the Motion to Compel (the

 “Response”). Doc. No. 306. On July 16, 2021, NuVasive filed a motion to strike (the

 “Motion to Strike”) the Response, arguing that it fails to comply with the

 undersigned’s Standing Discovery Order, in that it was filed more than seven days

 after the Motion to Compel was filed and it exceeds the word limitation. Doc. No.

 307. Soufleris and AMS did not file a response to the Motion to Strike.

       If they were not previously aware of the undersigned’s Standing Discovery

 Order, the Motion to Compel put Soufleris and AMS on notice of it, Doc. No. 302

 at 1, and they were obligated to review it and comply with it. Additionally,

 Soufleris and AMS should be aware of the consequences of not timely responding

 to a motion filed against them. On May 4, 2021, the Court struck Defendants Dave

 Hawley, Ryan Miller, and AMS’s response to NuVasive’s motion for partial

 summary judgment because it was untimely filed. Doc. No. 290 at 23-25.

 Regarding the Motion to Strike itself, Soufleris and AMS failed to file any response

 to it; therefore, the Court considers it unopposed and grants the Motion to Strike.

                                         -2-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 3 of 8 PageID 8774




 Local Rule 3.01 (“If a party fails to timely respond, the motion is subject to

 treatment as unopposed.”).

       In the Motion to Compel, NuVasive asks the Court to compel Soufleris and

 AMS to respond to specific requests to produce, stating that they “provided

 boilerplate, nonspecific objections that are without basis except to delay discovery,

 and they produced no documents.” Doc. No. 302 at 1 (emphasis in original).

 NuVasive requested documents from Soufleris responsive to the following

 requests to produce:

              1. Please produce all tax returns, including any
              accompanying worksheets, that you filed in calendar
              years 2015 through 2021.

              2. Please produce all financial statements you have
              submitted to a bank, lending institution, and/or other
              third party since January 1, 2015.

              3. Please produce records sufficient for NuVasive to
              determine the monies you received from Absolute
              Medical, LLC and Absolute Medical Systems, LLC from
              January 1, 2015, to the present.

              4. Please produce all correspondence you sent to and/or
              received from the following individuals from July 1, 2017
              to the present:

              (a) Pat Miles;
              (b) Craig Hunsaker;
              (c) Paul Sawin;
              (d) Dave Hawley;
              (e) Ryan Miller;
              (f) Mark Ojeda;
              (g) Cesar Toro; and

                                         -3-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 4 of 8 PageID 8775




             (h) Margarita Toro.

             5. Please produce all correspondence you sent to and/or
             received from any spine surgeon and/or medical facility
             in Florida.

             6. Please produce all records which relate to your
             capitalization of Absolute and/or AMS.

             7. Please produce all corporate records, including but not
             limited to, formation documents, operating agreements,
             shareholder agreements, agendas and minutes of annual
             meetings, stock and/or membership ledgers, annual
             reports, etc. since December 1, 2017, for the following
             entities:

             (a) Absolute Ortho, LLC;
             (b) The Absolute Group, Inc.[;]
             (c) Spinal Solutions Group, LLC[;]
             (d) Blackfin Assets LLC;
             (e) Blackfin Funds Inc.;
             (f) Durastat South East LLC;
             (g) Innovative Ancillary Solutions LLC; and
             (h) JHS Sales Consulting, LLC.

             8. Please produce all records related to real property
             purchased or owned by you, including any entity
             owned, controlled, or managed by you, since December
             1, 2017.

 Doc. No. 302-1 at 2-6.

       Request to Produce No. 5, asking for all correspondence Soufleris sent to

 and/or received from any spine surgeon and/or medical facility in Florida is not

 proportional to the needs of this case. Soufleris began communicating with

 Alphatec, Inc., NuVasive’s competitor, in October 2017. Doc. No. 290 at 6. Thus,


                                        -4-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 5 of 8 PageID 8776




 although the Motion to Compel is considered unopposed due to the striking of the

 Response, Request to Produce No. 5 is narrowed to apply only to correspondence

 from January 1, 2017, to the present, sent to and/or received from any spine

 surgeon and/or medical facility in Florida.

       Regarding AMS, NuVasive served it with the following requests to produce:

             2. Please produce all Communications between you and
             any Company that competes with NuVasive since
             December 1, 2017.

             4. Please produce all communications you sent to or
             received from Dr. Paul Sawin since December 1, 2017.

             5. Please produce all state and federal income tax returns,
             including K1s you issued, that you filed or caused to be
             filed since December 1, 2017.

             6. Please produce all of your profit and loss statements
             that were generated since December 1, 2017.

             7. Please produce all of your balance sheets that were
             generated since December 1, 2017.

             8. Please produce all of your payroll records since
             December 1, 2017.

             9. Please produce all records related to distributions
             made to your members, shareholders, owners, etc. since
             December 1, 2017.

             10. Please produce all records related to any loans,
             promissory notes, or other debts of any kind made by or
             with or owed by or to you since December 1, 2017.




                                        -5-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 6 of 8 PageID 8777




            12. Please produce all of your data from QuickBooks (or
            other financial reporting software) since December 1,
            2017.

            13. Please produce all check registers you created,
            modified, or otherwise inputted data since December 1,
            2017.

            14. Please produce all of your credit card statements since
            December 1, 2017.

            15. Please produce all of your bank statements since
            December 1, 2017.

            16. Please produce all requests for expense
            reimbursement you have received or submitted since
            December 1, 2017.

            18. Please produce all records of all payments you have
            received from Alphatec or any other participant in the
            spine industry (other than NuVasive) since December 1,
            2017.

            19. Please produce all commission statements you have
            received from Alphatec or any other participant in the
            spine industry (other than NuVasive) since December 1,
            2017.

            23. Please produce all records related to real property
            purchased or owned by you since December 1, 2017.

            24. Please produce al[l] records related to payments,
            transfers of funds, etc. by you to or from the following
            entities since December 1, 2017, including any records
            related to AMS’ authorization to make the payment,
            transfer of funds, etc.:

            (a) Absolute;
            (b) Absolute Ortho, LLC;
            (c) The Absolute Group, Inc.;

                                       -6-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 7 of 8 PageID 8778




             (d) Spinal Solutions Group, LLC;
             (e) Blackfin Assets LLC;
             (f) Blackfin Funds Inc.;
             (g) Durastat South East LLC;
             (h) Innovative Ancillary Solutions LLC; and
             (i) JHS Sales Consulting, LLC.

             25. Please produce all:

             (a) By-laws;
             (b) Corporate formation documents (including articles of
             organization, articles of incorporation, etc.);
             (c) Operating agreements;
             (d) Stock and/or membership ledgers;
             (e) Records, including minutes, from the initial and
             annual meetings of directors and officers; and
             (f) Annual reports you submitted[.]

 Doc. No. 302-2 at 3-13, 15-17. The Motion to Compel as to the requests to produce

 directed to AMS is granted in full.

       Accordingly, it is ORDERED as follows:

       1. The Motion to Compel (Doc. No. 302) is GRANTED IN PART AND

          DENIED IN PART as follows:

          a. On or before August 26, 2021, Soufleris must produce documents

             responsive to Request to Produce No. 5, as limited to documents from

             January 1, 2017, to the present, and to Requests to Produce Nos. 1–4

             and 6–8, and AMS must produce documents responsive to Request to

             Produce Nos. 2, 4, 5–10, 12–16, 18, 19, and 23–25;

          b. In all other respects, the Motion to Compel is DENIED; and


                                        -7-
Case 6:17-cv-02206-CEM-GJK Document 319 Filed 08/20/21 Page 8 of 8 PageID 8779




       2. The Motion to Strike (Doc. No. 307) is GRANTED, and the Response,

          Doc. No. 306, is STRICKEN.

       DONE and ORDERED in Orlando, Florida, on August 20, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                       -8-
